TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00667-CV



                                  Andrew LeMaster, Appellant

                                                  v.

                         Source1 Solutions and Dana Richie, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
       NO. D-1-GN-05-003905, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Andrew LeMaster filed his notice of appeal on November 1, 2006. Since

that filing, appellant sought and received four extensions of time to file his appellant’s brief. On

May 15, 2007, we granted his fourth and final motion, ordering the brief filed no later than May 29.

We cautioned appellant that if his brief was not timely filed, the appeal would be dismissed. To date,

appellant has not filed his brief. Therefore, we dismiss his appeal for want of prosecution. See

Tex. R. App. P. 42.3(b); see also Tex. R. App. P. 42.3(c) (dismissal for failure to comply with rules

or court order).

                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Prosecution

Filed: June 15, 2007